NO. 12-14-00333-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MARY LOUISE HENRY,                               §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Mary Louise Henry appeals her conviction for possession of marijuana in a drug free zone.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with the offense of possession of marijuana in a drug
free zone, a third degree felony.     Appellant pleaded “guilty” to the offense charged in the
indictment, and “true” to the allegation that she committed the offense in and on and within 1,000
feet of a drug free zone, a playground. Appellant and her counsel signed various documents in
connection with her guilty plea, including a stipulation of evidence in which Appellant swore that
the facts alleged in the indictment was true and correct, and constituted the evidence in the case.
The trial court accepted Appellant’s plea, found the evidence was sufficient to support a finding of
Appellant’s guilt, deferred further proceedings without entering an adjudication of guilt, and
ordered that Appellant be placed on deferred adjudication community supervision for five years.
       Later, the State filed an application to proceed to final adjudication, alleging that Appellant
had violated the terms of her community supervision. Appellant signed a document entitled
“Written Plea Admonishments and Stipulation of Evidence” in which she pleaded “true” to all of
the allegations in the State’s application. At the hearing, Appellant also pleaded “true” to the
allegations in the State’s application. After a hearing, the trial court found all the allegations to be
“true,” granted the State’s application, revoked Appellant’s deferred adjudication community
supervision, adjudged Appellant guilty of possession of marijuana in a drug free zone, and
assessed her punishment at five years of imprisonment. This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. We have reviewed
the record for reversible error and have found none.1 See Bledsoe v. State, 178 S.W.3d 824, 826-
27 (Tex. Crim. App. 2005).


                                                    CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw in this case. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We agree with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, we grant his motion for leave to withdraw, and affirm the trial
court’s judgment. See TEX. R. APP. P. 43.2.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise her of her right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, she must either
retain an attorney to file a petition for discretionary review or she must file a pro se petition for
         1
           Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed Appellant
that she had the right to file her own brief. Appellant was given time to file her own brief, but the time for filing such
a brief has expired and we have received no pro se brief.



                                                            2
discretionary review.         See In re Schulman, 252 S.W.3d at 408 n.22.         Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the day
the last timely motion for rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a). Any
petition for discretionary review must be filed with the Texas Court of Criminal Appeals. See
TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements
of Rule 68.4 of the Texas Rules of Appellate Procedure.           See TEX. R. APP. P. 68.4; In re
Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 22, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




                                                              3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 22, 2015


                                         NO. 12-14-00333-CR


                                      MARY LOUISE HENRY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1056-13)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.